DETAILED ACTION
This office action is in response to the amendment filed on 06/03/2022. Claims 1, 5, 8-9, 12, 16 and 19-20 have been amended. Claims 4 and 15 have been presently canceled. Claims 21 and 22 have been added. Claims 1-3, 5-14 and 16-22 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant invention is related to coefficient signaling in video coding.
Prior art:
Kobayashi (US 2004/0233989)
Lee (US 2021/0144407)

	The closest prior art Kobayashi, paragraph 162 discloses prediction mode selection states (prediction mode selection information)" which indicates that the "inter-frame prediction mode (first prediction mode) is applied to each of the sub-blocks (second image blocks) or that the "intra-frame prediction mode (second prediction mode)" is applied to each of the sub-blocks (second image blocks). The second image blocks are obtained by dividing a first image block, and the first blocks are obtained by dividing the video.
	Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or combination, the features are: “determining, for a second conversion between a second video block of the video and the bitstream of the video, a third indication, wherein the second video block is coded using an intra mode; determining, in response to the third indication indicating the second video block being divided into multiple second sub-blocks, a fourth indication for each second sub-block, wherein whether the fourth indication for one of the multiple second sub-blocks is included in the bitstream is based on values of the fourth indications for other ones of the multiple second sub- blocks included in the bitstream: and performing the second conversion at least based on the fourth indication”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. Claims 1-3, 5-14 and 16-22 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JERRY T JEAN BAPTISTE/            Primary Examiner, Art Unit 2481